EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Regitz on 7/16/21. The application has been amended as follows:

Claims 11-16 have been canceled.

In claim 17, line 3, “a second quick release mechanism to a first end” has been replaced with -- a second quick release mechanism connected to a first end --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	7/19/21